Citation Nr: 0420892	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased initial rating for a shrapnel 
fragment wound of the right forearm, currently evaluated as 0 
percent disabling.

2.  Entitlement to an increased initial rating for bilateral 
hearing loss, currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision by the 
Houston Texas Regional Office (RO) which granted service 
connection for shrapnel fragment wound of the right forearm 
and for bilateral hearing loss, assigning each disability a 
noncompensable rating.  

The issue of entitlement to an increased initial rating for 
bilateral hearing loss, currently evaluated as 0 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's shrapnel fragment wound scar of the right 
forearm is not deep, unstable, or tender or painful on 
examination (objective demonstration) and the scar does not 
cause any limitation of function.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 0 percent for 
a shrapnel fragment wound, right forearm, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes,7801, 7802, 7803, 7804, 7805 (2002);  Diagnostic Codes, 
7801, 7802, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a July 2002 letter, 
VA informed the veteran of the evidence necessary to 
substantiate the claim of service connection for shrapnel 
fragment wound of the right forearm.  VA also informed him 
that they would get relevant records from any Federal agency 
including the military and records from VA hospitals, and 
would also make reasonable efforts to get relevant records 
not held by a Federal agency, and that it was his 
responsibility to give VA enough information so VA could 
request the records from the person or agency that had them.  
He was also told that it was his ultimate responsibility to 
make sure VA had all of his requested records.  

In light of the foregoing, the Board finds that the RO's 
notice letters in July 2002 comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

As required by 38 U.S.C. § 5103(a), the notice letter must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished, as the veteran was provided 
VCAA notice in July 2002, prior to the August 2001 RO 
decision.  The veteran filed a notice of disagreement as to 
the rating assigned for his service connected lumbar strain 
with left piriformis group strain within one year of 
receiving notice of the original grant of service connection.  
The claim for a higher rating is considered to be a 
"downstream" issue from the original grants of service 
connection.  The VA General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving a downstream issue is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Since VA has provided the 
appropriate notice in connection with the original claim of 
service connection, there is no defect as to the VCAA notice.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

The claim for increased evaluations for a shrapnel fragment 
wound of the right forearm disability originated from the RO 
decision that granted service connection for those 
disabilities.  The claims therefore stem from the initial 
rating assigned to those disabilities.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran filed a claim of service connection for a 
shrapnel fragment wound of the right forearm in June 2002.  
The RO granted his claim for service connection in their 
decision dated in August 2002, and assigned a noncompensable 
rating under Diagnostic Code 7805 which pertains to scars.  

A July 2002 VA examination report reveals that the veteran 
has a 2 centimeter transverse laceration over the mid doral 
radial aspect of the forearm.  Neurological examination was 
within normal limits.  During the examination, the veteran 
complained of having some rare symptoms of tingling and 
aching, but he denied having any loss of function or loss of 
range of motion.  He also denied having any functional 
limitations related to his scar.  

During the pendency of the appeal, the rating criteria which 
governed the skin were revised on August 30, 2002.  Under the 
revised criteria, a 10 percent rating is assigned for scars, 
other than head, face, or neck that are deep or that cause 
limited motion and which covered an area exceeding 6 square 
inches (38 C.F.R. § 4.118, Diagnostic Code 7801).  A 10 
percent rating is also assignable for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion which covers an area of 144 square inches (929 
sq. cm.) or greater.  (Diagnostic Code 7802).  Unstable 
superficial scars warrants a 10 percent rating.  (Diagnostic 
Code 7803).  Scars which are superficial and painful on 
examination are assigned a 10 percent rating.  (Diagnostic 
Code 7804).  Other scars are rated based on limitation of 
function of affected part.  (Diagnostic Code 7805).  The 
notes to the aforementioned diagnostic codes provides that a 
deep scar is one associated with underlying soft tissue 
damage; a superficial scar is one not associated with 
underlying soft tissue damage; an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.

Prior to August 30, 2002, a 10 percent rating was assigned 
for superficial scars which were poorly nourished with 
repeated ulceration (38 C.F.R. § 4.118, Code 7803) or which 
were tender and painful on objective demonstration (Code 
7804); scars were also rated based on any limitation of 
function of the part affected (Code 7805).  

When the requirements for a compensable rating are not met, a 
0 percent rating is to be assigned.  38 C.F.R. § 4.31.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The Board notes that the RO has had an opportunity to 
evaluate the veteran's service-connected shrapnel fragment 
wound of the forearm under both the old and the new rating 
criteria governing skin disorders.  As such, the veteran is 
not prejudiced by an adjudication of his appeal at this time.  
Bernard v. Brown, 4 Vet.App. 384 (1993) 

A review of the record, specifically the July 2002 VA 
examination report, fails to show that the veteran meets the 
criteria for a 10 percent rating.  The record shows that the 
veteran complained of having rare symptoms of tingling and 
aching.  Findings, however, on VA examination in July 2002 
did not report any pain on examination of the forearm scar.  
The veteran has denied having any loss of function or loss of 
range of motion due to the scar.  He also denied having any 
functional limitations related to his scar.  Thus, under 
either the old or the new rating criteria pertaining to 
scars, a 10 percent rating is not assignable as there is no 
evidence of the scar being deep, unstable, or tender or 
painful on examination (objective demonstration).  
Additionally, there is no evidence of any functional 
impairment caused by the scar. 

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which a shrapnel 
fragment wound scar of the right forearm was more than 0 
percent disabling.  Thus "staged ratings" are inapplicable to 
this case. 

In light of the foregoing, the Board must find that the 
preponderance of evidence is against the veteran's claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim for 
a higher rating for shrapnel fragment wound scar of the right 
forearm must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 0 percent for a shrapnel 
fragment wound scar of the right forearm is denied.  


REMAND

The veteran contends that he is entitled to an increased 
initial rating for his bilateral hearing loss, currently 
evaluated at 0 percent.  He testified during an April 2004 
Board hearing that his hearing had worsened since the last VA 
examination in July 2002.  Given the foregoing, the Board 
finds it necessary schedule the veteran for another VA 
examination to determine the current severity of his service-
connected bilateral hearing loss.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for the 
service-connected bilateral hearing loss 
since July 2002.  Then obtain copies of 
all related medical records which are not 
already on file.

3.  Thereafter make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination to determine the extent of 
his service connected hearing loss.  The 
examiner should determine the veteran's 
pure tone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000, hertz. for 
each ear, and should also administer a 
controlled speech determination test 
(Maryland CNC) for each ear.  

3.  Following the above development, 
readjudicate the claim for a higher 
rating for the veteran's bilateral 
hearing loss.  If the determination 
remains adverse to the appellant, he and 
his representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative should 
thereafter be given an opportunity to 
respond.  VBA AMC must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



